Citation Nr: 0710545	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-44 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a dental prosthesis 
for disability compensation purposes.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right hand arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left hand arthritis.  

4.  Entitlement to an increased rating for seborrheic 
blepharitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

6.  Whether a June 27, 2002, rating decision is appealable 
with regard to the assignment of 10 percent ratings for 
chronic seborrheic blepharitis and for residuals of multiple 
burns of the face and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) following June 2002, February 2005, and April 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  In September 2006, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection in June 
2002 for arthritis of the right hand and for arthritis of the 
left hand, the Board has characterized the issues in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board infers from statements from the veteran dated in 
June 2004 and August 2006, raised claims for service 
connection for bilateral ankle disability and bilateral knee 
disability.  As these claims have not been adjudicated by the 
RO, they are not before the Board; hence, they are referred 
to the RO for appropriate action.  

The Board also notes that, while one of the claims currently 
in appellate status is for service connection for a dental 
prosthesis, in a July 2005 statement, the veteran also 
indicated that he was seeking service connection for missing 
teeth--teeth that had been extracted during service.  (The 
veteran was denied eligibility for outpatient dental 
treatment in June 1965.  Nevertheless, missing teeth may be 
compensable for rating purposes under certain circumstances.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).)  Therefore, 
the implied claim of service connection for missing teeth for 
compensation purposes is referred to the RO for appropriate 
action.

(The decision below addresses the veteran's claim for service 
connection for a dental prosthesis, a rating higher than 10 
percent for chronic seborrheic blepharitis, and whether a 
June 27, 2002, rating decision is appealable as to the 
assignment of 10 percent ratings for chronic seborrheic 
blepharitis and for residuals of multiple burns of the face 
and hands.  Consideration of the remaining issues on appeal 
is deferred pending completion of the evidentiary development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A dental prosthesis is not a disability, disease, or 
injury for VA compensation purposes.  

2.  The veteran's chronic seborrheic blepharitis is 
manifested by subjective complaints of occasional burning 
eyes with flaky skin around the eyes; objective findings 
include moderately active blepharitis in both eyes without 
associated visual sequelae or structural changes of the eye, 
somewhat thickened eyelid margins, mucopurulent discharge 
bilaterally with the meibomian glands, and apparent dandruff 
along the base of the eyelashes bilaterally.  

3.  In a March 2002 decision, the Board, inter alia, awarded 
10 percent ratings for chronic seborrheic blepharitis and for 
residuals of multiple burns of the face and hands.  

4.  In a June 27, 2002, rating decision, the RO implemented 
the Board's decision, assigning the veteran a 10 percent 
rating for chronic seborrheic blepharitis and a 10 percent 
rating for residuals of multiple burns of the face and hands.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a dental prosthesis 
is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  The criteria for a rating higher than 10 percent for 
chronic seborrheic blepharitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6018 (2006).

3.  The June 27, 2002, rating decision is not appealable as 
to the assigned 10 percent ratings for chronic seborrheic 
blepharitis and for residuals of multiple burns of the face 
and hands; the claim is without legal merit.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. §§ 20.201, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a rating 
higher than 10 percent for chronic seborrheic blepharitis has 
been accomplished.  

In this respect, through a July 2005 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in support of his claim.  

Also, as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that the complete notice required by the VCAA 
was provided prior to the RO initially adjudicating the 
veteran's claim.  As such, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA and the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, following the RO's issuance 
of the July 2005 notice letter to the veteran, the claim was 
re-adjudicated in September 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
rating higher than 10 percent for chronic seborrheic 
blepharitis.  In this case, identified treatment records from 
VA Medical Center (VAMC) in Topeka, Kansas, have been 
associated with the claims file.  Furthermore, private 
medical records from Family Practice Associates and St. 
Francis Health Center, as well as a February 2006 letter from 
Randall J. Kresie, M.D., are of record.  

The Board notes that in January 2004, the veteran's then-
appointed attorney reported that the veteran had received 
treatment at the VAMC in Loma Linda, California.  The RO sent 
the veteran a letter (which included the appropriate medical 
releases) requesting that the veteran identify the dates and 
types of treatment received at the Loma Linda VAMC.  The 
veteran failed to respond to the RO's request for 
information.  Otherwise, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Furthermore, the veteran was last afforded a VA compensation 
and pension (C&P) examination for his chronic seborrheic 
blepharitis in March 1999.  He has contended that given the 
number of years since his last C&P medical examination, he 
should be afforded a more contemporaneous examination.  The 
Board notes that VA is statutorily obligated to assist the 
veteran in the development of his claim.  This includes the 
duty to conduct a thorough and contemporaneous medical 
examination where the medical evidence accompanying the claim 
is not adequate for rating purposes.  See 38 C.F.R. § 
3.326(a) (2006).  Provided that it is otherwise adequate for 
rating purposes, any hospital report, or any examination 
report, from any government or private institution may be 
accepted for rating a claim without further examination.  38 
C.F.R. § 3.326(b).  

Here, the Board finds the above-noted February 2006 letter 
from Dr. Kresie, in which clinical findings and diagnoses 
associated with an examination of the veteran's eyes earlier 
that month were reported, is thorough and contemporaneous, 
and adequate for rating the veteran's service-connected 
condition.  As such, an additional C&P medical examination to 
assess the current severity of the veteran's chronic 
seborrheic blepharitis is not warranted.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

II. Analysis

A. Service Connection for a Dental Prosthesis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381.  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule or ratings-dental and oral conditions), Diagnostic 
Codes 9900-9916 (2006).  

A review of the veteran's service medical records reflects 
apparent treatment for carious teeth in service, to include 
extractions of certain teeth.  During his hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
after service, he received further private dental treatment 
which included having additional teeth extracted and being 
fitted with a dental prosthesis or bridge.  It would appear 
from the veteran's testimony that he currently has more than 
one dental prosthesis.  He reportedly paid for the additional 
work, which included payment through medical insurance.  

The issue developed for appeal and considered by the RO is 
whether the veteran should receive disability compensation 
for his dental prosthesis.  In this case, the veteran's 
dental prosthesis is not a disability, disease, or injury for 
which compensation benefits may be paid; as such, there is no 
legal basis for the veteran's claim for service connection 
for a dental prosthesis.  His claim must therefore be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).  As the veteran's claim lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See e.g., Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  

B. Higher Rating for Chronic Seborrheic Blepharitis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran filed his claim for a higher rating for chronic 
seborrheic blepharitis in July 2005.  The relevant medical 
evidence reflects an October 2004 VA optometry examination in 
which the veteran was noted to have excellent corrected 
vision.  The veteran underwent a VA optometry examination 
again in July 2005.  On slit-lamp evaluation, the veteran was 
noted to have trace nuclear sclerosis (NS) of the lens in 
both eyes.  Otherwise, findings were within normal limits.  

A February 2006 letter from Dr. Kresie, reflects his findings 
and conclusions associated with an eye examination of the 
veteran earlier that month.  In the letter, Dr. Kresie noted 
the veteran's complaints of occasional burning eyes and flaky 
skin around the eyes.  The veteran was noted as reporting no 
limitation with his distance vision and was driving without 
problems.  On clinical evaluation, the veteran's best 
corrected visual acuity for distance was 20/25 in the right 
eye and 20/30 in the left eye.  Near vision without glasses 
was approximately 20/25 in both eyes.  Otherwise, objective 
findings included moderately active blepharitis in both eyes 
without associated visual sequelae or structural changes of 
the eye, somewhat thickened eyelid margins, mucopurulent 
discharge bilaterally with the meibomian glands, and apparent 
dandruff along the base of the eyelashes bilaterally.  The 
veteran's seborrheic blepharitis was noted as being treated 
with artificial tears, Erythromycin ointment, and Doxycycline 
(oral).  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected chronic seborrheic blepharitis by 
analogy under 38 C.F.R. § 4.84a, Diagnostic Code 6018 for 
active, chronic conjunctivitis with objective symptoms.  See 
38 C.F.R. § 4.20 (2006) (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  A 10 percent rating is the maximum 
schedular evaluation available under diagnostic code 6018.  

The Board has also considered whether the veteran is entitled 
to higher rating under any other applicable diagnostic code.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the medical evidence does not reflect that the veteran 
suffers from associated visual sequelae or structural changes 
of the eyes due to chronic seborrheic blepharitis.  
Otherwise, the Board has considered a higher evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7820 for infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases).  Such infections 
are rated for disfigurement of the head, face, or neck 
(diagnostic code 7800), scars (diagnostic codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (diagnostic code 7806) 
depending upon the predominant disability.  The Board notes 
that blepharitis is essentially an inflammatory disease 
process of the eyelid.  

In this case, none of the medical evidence reflects, nor has 
the veteran reported, that chronic seborrheic blepharitis 
results in disfigurement of the face or has it resulted in 
scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 
(2006).  Furthermore, the veteran's chronic seborrheic 
blepharitis does not cover 20 to 40 percent (or more) of the 
entire body or are 20 to 40 percent (or more) of exposed 
areas affected, or does the veteran's condition require 
treatment with systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
chronic seborrheic blepharitis is so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) (cited 
to in the September 2006 statement of the case).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent periods of treatment let alone hospitalization, 
or evidence that the veteran's chronic seborrheic blepharitis 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 10 
percent rating currently assigned for chronic seborrheic 
blepharitis is proper, and that the criteria for higher 
evaluation have not been met.  See 38 U.S.C.A. § 5107.  

C.  Appeal of a June 27, 2002, Rating Decision

The Board notes that in a March 2002 decision, the Board 
granted, inter alia, the veteran's claim for service 
connection for arthritis of the hands (since recharacterized 
as arthritis of the right hand and arthritis of the left 
hand), as well as ratings to 10 percent for chronic 
seborrheic blepharitis and for residuals of multiple burns of 
the face and hands.  By a June 27, 2002, rating decision, the 
RO implemented the Board's order granting service connection 
for arthritis of the hands, in addition to granting 10 
percent ratings for chronic seborrheic blepharitis and for 
residuals of multiple burns of the face and hands.  

In January 2003, the RO received a statement from the veteran 
which it interpreted as an NOD to the June 27, 2002, rating 
decision.   Subsequently, in a May 2003 statement, the 
veteran's then-appointed attorney filed an additional NOD 
with respect to the assignment of the 10 percent ratings for 
chronic seborrheic blepharitis and for residuals of multiple 
burns of the face and hands, in addition to a noncompensable 
rating assigned for arthritis of the hands.  In July 2003, 
the RO informed the veteran that he could not appeal the June 
27, 2002, rating decision because the decision was only 
implementing the Board's March 2002 order, and that the RO 
had no authority to change a decision made by the Board.  The 
RO informed the veteran that his only recourse was to file an 
appeal to the Board's March 2002 decision with the United 
States Court of Appeals for Veterans Claims.  

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Generally, a notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination with which it is disagreeing.  38 U.S.C.A. 
§ 7105(b)(1).  A notice of disagreement must express 
disagreement with a determination of the agency of original 
jurisdiction and express a desire to contest the result and 
must be filed in writing by the claimant with the RO within 
one year after the date of mailing of notice of the RO 
decision.  See 38 C.F.R. § 20.201 (2006).

Initially, the Board notes that a review of the claims file, 
in particular, a December 2004 statement of the case, appears 
to reflect that the RO has since accepted the veteran's 
timely filed January 2003 NOD to the June 27, 2002, rating 
decision and the issue of an assigned rating for arthritis of 
the hands.  

Otherwise, the Board's March 2002 decision and the awarding 
of 10 percent ratings for chronic seborrheic blepharitis and 
for residuals of multiple burns of the face and hands is 
final.  38 C.F.R. § 20.1100.  As noted above, the agency of 
original jurisdiction implemented the Board's March 2002 
order when it assigned 10 percent ratings for chronic 
seborrheic blepharitis and for residuals of multiple burns of 
the face and hands in the June 27, 2002, rating decision.  
The RO was not otherwise making its own initial determination 
at that time in assigning the 10 percent ratings for those 
the above-noted service-connected disabilities.  As a result, 
there is no legal basis by which the veteran can directly 
appeal to the Board the June 27, 2002, rating decision as to 
the assigned 10 percent ratings for chronic seborrheic 
blepharitis and for residuals of multiple burns of the face 
and hands ratings.  38 U.S.C.A. § 7105(b)(1).  The assignment 
of 10 percent ratings for each was already decided by the 
Board and the June 2002 action implementing the award was not 
a decision of the RO that is appealable to the Board.  

Therefore, the veteran's claim must be denied as a matter of 
law.  See Sabonis, 6 Vet. App. at 430.  As the veteran's 
claim lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See e.g., Nelson, 18 Vet. App. at 410.  


ORDER

Service connection for a dental prosthesis is denied.  

A rating higher than 10 percent for chronic seborrheic 
blepharitis is denied.  

The June 27, 2002, rating decision is not appealable to the 
Board with respect to the assigned 10 percent ratings for 
chronic seborrheic blepharitis and for residuals of multiple 
burns of the face and hands; the claim is denied.  


REMAND

The veteran is currently in receipt of 10 percent disability 
ratings for arthritis of the right hand and for arthritis of 
the left hand.  As noted above, he is also receiving a 10 
percent disability rating for residuals of multiple burns of 
the face and hands.  The Board notes that the veteran has 
complained of stiffness and pain in his hands related to his 
old burn injury, with aching pain in his hands on a daily 
basis.  

An April 1998 report of private X-ray revealed minor 
interphalangeal degenerative changes with joint space 
narrowing, as well as narrowing of the 3rd 
metacarpophalangeal (MCP) joint space on each hand.  
Subsequent VA radiographic findings are noted as identifying 
no more than mild amounts of degenerative arthritis at the 
MCP joint of the middle fingers.  

The veteran last underwent a VA examination in June 2003, 
almost four years ago.  At that time, the veteran complained 
of continuous pain in his hands (4 to 5 on a scale of 0 to 
10).  He indicated that his hand pain became worse in the 
wintertime when it was cold.  There were no reported periods 
of flare-ups.  An associated X-ray report revealed 
degenerative changes in the middle fingers bilaterally.  On 
clinical evaluation, the veteran was noted to have flexion 
deficits in the joints of all his fingers and extension 
deficits in the joints of his right hand fingers.  The 
examiner commented that the veteran suffered from 
degenerative arthritis of both hands primarily in the MCP 
joints of the middle fingers.  It was also noted that the 
majority of the veteran's pain and loss of motion and 
stiffness in his hands was related to his previous burns and 
resulting fibrous tissue and osteoarthritis.  

Given the above findings, the Board believes another VA 
examination is needed to assess the veteran's current 
symptomatology associated solely with his service-connected 
arthritis of the right hand and arthritis of the left hand.  
In this regard, the X-ray evidence raises a question 
regarding the extent of degenerative changes in the veteran's 
fingers.  As noted above, the examiner reported that the 
veteran suffered from degenerative arthritis primarily in MCP 
joint of the middle fingers.  The examiner's comment, in 
light of the April 1998 private X-ray report, implies that 
the veteran has degenerative changes in other parts of his 
hand.  Furthermore, the pain, limitation of motion, and 
stiffness in the veteran's hand and fingers has been related 
not just to osteoarthritis, but also to the veteran's 
previous burns and resulting fibrous tissue.  As noted above, 
the veteran is separately rated for residuals of burns to the 
face and hands.  The Board is unable to discern from the 
report of June 2003 VA examination the degree of pain, 
limitation of motion, and stiffness related solely to the 
veteran's arthritis as compared to any burn injury residuals.  

Under these circumstances, the RO should arrange for the 
veteran to undergo an orthopedic examination at an 
appropriate VA medical facility.  Such an examination should 
assess and identify the veteran's current symptomatology 
associated with his service-connected arthritis of the right 
hand and arthritis of the left hand, and sufficiently address 
all pertinent disability factors set forth in 38 C.F.R. §§ 
4.40 and 4.45 (2006), to include the extent of functional 
loss due to pain.  DeLuca v. Brown, 8 Vet. App. at 204-207.  
See 38 U.S.C.A. § 5103A.  (The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, will result in a denial of his claims.  
See 38 C.F.R. § 3.655(b) (2006).)

Additionally, because any increase in the disability rating 
for the veteran's service-connected arthritis of the right 
hand and arthritis of the left hand and/or a subsequent grant 
of the veteran's referred claims for service connection for 
bilateral ankle disability, for bilateral knee disability, 
and/or for missing teeth for disability compensation 
purposes, could affect his claim for a TDIU, the Board finds 
that these claims are inextricably intertwined with the claim 
on appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Hence, it follows 
that, any Board action on the TDIU claim would, at this 
juncture, be premature.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  A letter should be sent to the 
veteran and his representative requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to his 
claims for higher ratings for arthritis 
of the right hand and arthritis of the 
left hand, as well as the claim for a 
TDIU.  The veteran should be invited to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at an 
appropriate VA medical facility to 
evaluate his service-connected arthritis 
of the right hand and arthritis of the 
left hand.  The entire claims file must 
be made available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies of the veteran's hands and 
fingers, reported in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right or left hand (to include fingers); 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.

Additionally, the examiner should 
specifically identify, based on X-rays 
findings, any and all joints of the hands 
affected by degenerative changes.  He or 
she should also, if possible, distinguish 
any pain, limitation of motion, or 
stiffness of the veteran's hands 
associated with arthritis as compared to 
any symptoms associated burn injuries of 
the hands and associated fibrous tissue.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the claims for higher 
ratings for arthritis of the right hand 
and for arthritis of the left hand, as 
well as the claim for a TDIU.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


